FILED
                                                                    JANUARY 25, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

LAVENNA CAI AND LEON CAI,                     )
                                              )         No. 37952-3-III
                     Petitioners,             )
                                              )
       v.                                     )
                                              )
BENVILLE GUSTAFFE,                            )         UNPUBLISHED OPINION
                                              )
                     Respondent.              )

       STAAB, J. — Benville Gustaffe, N.G.’s biological father, appeals a trial court

decision that adjudicated Leon and Lavenna Cai to be N.G.’s de facto parents. Mr. and

Ms. Cai filed for non-parental custody of N.G. following the early death of N.G.’s

biological mother. The Cais alleged that Mr. Gustaffe is an unfit father and abusive. Mr.

Gustaffe appeared in the non-parental custody proceedings to dispute their claims and

establish sole custody. At a final hearing on the matter, the trial court determined sua

sponte that the Cais were N.G.’s de facto parents. The court awarded primary custody to

Mr. Gustaffe with substantial visitation to the Cais.
No. 37952-3-III
Cai v. Gustaffe


       There are several statutory prerequisites to an adjudicative finding of de facto

parentage, including: claiming to be the de facto parent(s), filing a verified petition, an

opportunity for adverse parties to dispute the petition, and an expedited show cause

hearing when necessary to determine standing. Because these prerequisites were not met

in this case, the trial court abused its discretion in finding that the Cais were de facto

parents. We reverse and remand.

                                      BACKGROUND

       N.G. was born on April 3, 2010, to Davon Nickerson and Benville “Raggs”

Gustaffe. When N.G. was born, Mr. Gustaffe and Ms. Nickerson were living together in

an apartment in Spokane, Washington. Ms. Nickerson and Mr. Gustaffe lived together

for approximately two years prior to N.G.’s birth, and continued living together until

N.G. was approximately two-and-a-half years old. After Ms. Nickerson and Mr. Gustaffe

separated, Ms. Nickerson moved to Colfax. When Mr. Gustaffe moved to Renton, his

visits with N.G. became less frequent and less regular.

       In Colfax, Ms. Nickerson moved into a duplex she shared with her mother,

Yvonne McCulloh. Ms. Nickerson’s sister, LaVenna Cai, and her brother-in-law Leon

Cai, lived nearby. Shortly after moving to Colfax, Ms. Nickerson was diagnosed with

cancer. After the diagnosis, Ms. Cai provided her sister with periodic domestic support,

including financial assistance, preparing meals, and providing transportation.



                                               2
No. 37952-3-III
Cai v. Gustaffe


      In early 2018, Ms. Nickerson and Mr. Gustaffe scheduled a visitation mediation

with retired Judge Richard White. On March 1, 2018, Ms. Nickerson and Mr. Gustaffe

met with Judge White and successfully mediated an informal parenting plan. As part of

the mediation, the parents agreed that Ms. Nickerson and Mr. Gustaffe loved each other

and N.G.; it was important for Mr. Gustaffe to have a “close, loving relationship with

[N.G.]” and that “[N.G.] should have regular consistent parenting time with her father.”

Ms. Nickerson agreed that Mr. Gustaffe should have N.G. at least one weekend per

month. When possible, the weekend should be a three-day weekend to give Mr. Gustaffe

the maximum time possible with N.G. without interfering with her school schedule.

Majority holidays would be shared.

      The parties also agreed that during the summer of 2018, Ms. Nickerson and Mr.

Gustaffe would move to a schedule where N.G. would alternate between their homes for

two-week periods. After N.G.’s school let out for summer break, N.G. went with Mr.

Gustaffe to Seattle and began the two-week-on-two-week-off schedule with her father.

However, approximately five days into the first visit, Ms. Nickerson called Mr. Gustaffe

and asked him to return N.G. to Colfax. After discussing the issue with Judge White, Mr.

Gustaffe agreed to return N.G. to Colfax. N.G. remained with her mother for the

remainder of the summer.




                                            3
No. 37952-3-III
Cai v. Gustaffe


       Ms. Nickerson lost her battle with cancer and passed away on September 13, 2018.

Her last will and testament, signed two days before her death, named the Cais as N.G.’s

guardians in the event such was necessary.

       After Ms. Nickerson passed away, N.G. began living with the Cais. The Cais

retained an attorney, and on September 28, 2018, filed (1) a non-parent custody petition

claiming Mr. Gustaffe was an unfit father, and (2) an ex-parte motion for an immediate

restraining order preventing Mr. Gustaffe from having any time with N.G. Both filings

included allegations that Mr. Gustaffe was an abusive father who would be a danger to

N.G.

       Meanwhile, still unaware that Ms. Nickerson had passed away, Mr. Gustaffe made

several attempts to contact her in late September and early October. After eventually

learning from Judge White that Ms. Nickerson had passed away, Mr. Gustaffe

immediately called the Colfax Police Department and asked for a civil standby to assist

him with picking up N.G. During this call, Mr. Gustaffe was informed that the Cais had

obtained a restraining order against him. Mr. Gustaffe retained counsel and appeared in

the Cais’ non-parental custody case.

       The Cais filed an amended non-parent custody petition, and moved for an

adequate cause hearing and temporary custody. In these filings, the Cais asserted that

Mr. Gustaffe was an unfit father and dangerous to N.G. The Cais also moved for

appointment of a guardian ad litem (GAL), alleging that (1) N.G. had established

                                             4
No. 37952-3-III
Cai v. Gustaffe


relationships with her extended family in Colfax but did not have an established

relationship with Mr. Gustaffe, (2) N.G. appeared to not want to speak to Mr. Gustaffe on

the telephone, and (3) Mr. Gustaffe had a history of being physically and emotionally

abusive toward Ms. Nickerson and her children. The trial court granted the Cais’ motion

for adequate cause and entered a temporary residential schedule providing the Cais with

custody of N.G. Under the terms of these orders, Mr. Gustaffe was required to complete

a domestic violence and mental health evaluation and provide proof of completing both

of these assessments.

       The court also appointed a GAL to investigate the allegations against Mr.

Gustaffe. During her investigation, the GAL filed three reports with the court. At trial,

the GAL candidly testified that she began her investigation believing that Mr. Gustaffe

was an unfit father. After completing nearly two dozen interviews, talking to N.G.’s

counselors, and personally observing Mr. Gustaffe with N.G., the GAL found Mr.

Gustaffe to be a fit father. The trial court echoed this sentiment when the judge stated:

       Mr. Gustaffe’s been run through STOP, through DV, through mental
       health, through everything the Court ordered to begin with and he’s passed
       in flying colors. I don’t know if there’s anything more that we can look at
       from those perspectives because he’s done them, he was ordered to do them
       and he did do them quickly and without hesitation or reservation or without
       kicking up a bunch of dust, pulling his heels to do them.

Report of Proceedings (RP) at 1058.




                                             5
No. 37952-3-III
Cai v. Gustaffe


       The GAL found that N.G. viewed Mr. Gustaffe as a father figure before Ms.

Nickerson’s death, and that Ms. Nickerson had made no efforts to restrict Mr. Gustaffe’s

parenting time before her death. The GAL also wrote in her report that it was essential

that N.G. continue to see the Cai family regularly and that it would benefit N.G. to be

given opportunities to be together with the Cai family in Colfax. At the close of trial, the

judge stated, speaking of Mr. Gustaffe “there’s no question in my mind that N.G. is your

heart, your soul, your love.” RP at 1065.

       Despite finding Mr. Gustaffe to be a fit parent, and that there was “no valid

reasons why [N.G] should not live with [Mr. Gustaffe],” the trial court found “beyond a

reasonable doubt that [the Cais] were [N.G.]’s de facto parents.” Clerk’s Papers at 147,

148. The court’s conclusion was the first time the term “de facto” parenting was used in

these proceedings. The Cais did not argue that they were N.G.’s de facto parents in their

initial petition, their amended petition, or at trial. Instead, the Cais focused exclusively

on the classic factors of non-parental custody: whether Mr. Gustaffe was a fit parent, and

whether there would be actual detriment to N.G. if she were to live with Mr. Gustaffe.

Based on its finding that the Cais were N.G.’s de facto parents, the court entered a

residential schedule awarding Mr. Gustaffe primary custody of N.G., but providing

substantial visitation with the Cais. The residential schedule requires Mr. Gustaffe to

drive to Vantage to facilitate exchanges with the Cais, and gives them the right to object

if Mr. Gustaffe attempts to move from his current residence. The order requires regular

                                              6
No. 37952-3-III
Cai v. Gustaffe


phone communications between N.G. and the Cais, and gives them the legal right to

access N.G.’s counseling records.

                                         ANALYSIS

       We review the trial court’s decision to proclaim the Cais as N.G.’s de facto parents

under an abuse of discretion standard. See In re the Parentage of J.A.B., 146 Wn. App.

417, 422, 191 P.3d 71 (2008) (rulings concerning the placement of a child are reviewed

for abuse of discretion). A trial court abuses its discretion if it misapplies the law or

relies on unsupported facts. Gildon v. Simon Prop. Grp., Inc., 158 Wn.2d 483, 494, 145

P.3d 1196 (2006).

       Effective January 2019, the Washington State Legislature codified de facto

parentage, RCW 26.26A.440, adopting language from the Uniform Parentage Act of

2017, 9B U.L.A. 80 (2019). This provision allows for parental rights to be established by

adjudication. Similar to the common law pronouncement, the purpose of the statute is to

“‘ensure[ ] that individuals who form strong parent-child bonds with children with the

consent and encouragement of the child’s legal parent are not excluded from a

determination of parentage simply because they entered the child’s life sometime after

the child’s birth.’” In re the Parentage of J.D.W., 14 Wn. App. 2d 388, 404, 471 P.3d

228 (2020) (quoting UNIF. PARENTAGE ACT (2017) § 609 cmt., 9B U.L.A. 80-81 (2019)).

       The Washington statute provides for the establishment of de facto parentage by a

non-parent when statutory requirements are met. RCW 26.26A.440. Such a proceeding

                                              7
No. 37952-3-III
Cai v. Gustaffe


can only be commenced by an individual who claims to be a de facto parent of the child.

RCW 26.26A.440(1)(b). A petitioner seeking de facto parentage status must initially file

a verified petition setting forth specific facts sufficient to support the claim of de facto

parentage. RCW 26.26A.440(3)(a). Any adverse party, including a legal parent, can

respond and dispute the facts set forth in the petition. RCW 26.26A.440(3)(b). A

hearing to determine any dispute of standing must be conducted on an expedited basis.

RCW 26.26A.440(3)(c).

       None of these procedures occurred in this case. The Cais did not petition for de

facto parentage, Mr. Gustaffe was not given an opportunity to respond to such a petition,

and the trial court did not hold a de facto parentage proceeding to consider whether the

Cais could prove standing. In their response brief, the Cais stated that they argued they

were N.G.’s de facto parents both in their pleadings and at the hearing for final orders.

Br. of Resp’t at 28. This is not reflected in the record. Additionally, there is no transcript

of the hearing for final orders. As such, any arguments made to establish de facto

parentage at this stage are outside the record on appeal. Furthermore, throughout the

record, the Cais admitted that they were not acting as parents to N.G. The Cais

consistently referred to themselves as N.G.’s aunt and uncle throughout the trial and

afterwards.

       In order to protect the fundamental rights of parents, the correct procedure to

establish de facto parentage must be followed. The failure to do so is an abuse of

                                               8
No. 37952-3-III
Cai v. Gustaffe


discretion. We reverse the trial court’s adjudication of the Cais as N.G.’s de facto parents

along with the residential schedule based on this finding without prejudice to any

subsequent petitions.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Staab, J.

WE CONCUR:


_________________________________
      Pennell, C.J.


_________________________________
      Siddoway, J.




                                             9